On December 5, 1996, it was the judgment of this Court that the defendant be committed to the Department of Corrections for a period of ten (10) years for the original sentence of Issuing a Bad Check, a Felony Common Scheme, for appropriate placement by that agency. It is recommended that the defendant be considered for placement at the Swan River Boot Camp. The defendant is to be given credit for two (2) days served in the Flathead County Detention Center pending final disposition in this matter. Given his numerous violations of the conditions of his supervision, the defendant is not to be given credit for time otherwise served on probation.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the-sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Joseph D. Nielsen for representing himself in this matter.